COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-020-CV
 
TAYLOR
CHERYL LORETTA HUDSON                                     APPELLANT
 
                                                   V.
 
JAMES
NICHOLAS HUDSON                                                    APPELLEE
                                                                                                        
                                               ----------
            FROM
THE 325th DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Motion
For Dismissal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL D:  GARDNER, WALKER, and MCCOY, JJ.  
 




DELIVERED:  April 17, 2008  




[1]See Tex. R. App. P. 47.4.